Citation Nr: 0505357	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for residuals of a low 
back injury, to include nerve damage and arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active honorable service from August 1950 to 
August 1953. Service connection for a low back disability had 
previously been denied by the RO in an unappealed rating 
action of November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action by the 
RO that denied the veteran's application to reopen his claim 
for service connection for residuals of a low back injury 
based on new and material evidence.  In April 2004 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  

The issue of entitlement to service connection for residuals 
of a low back injury, to include nerve damage and arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder was previously denied by the RO in an unappealed 
rating decision of November 1980.

2.  The evidence received since the November 1980 rating 
decision denying service connection for a low back disorder 
relates to a previously unestablished fact needed to 
substantiate the claim, namely whether a current back 
disability is related to injuries in service, raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of November 1980 that denied service connection for 
a low back disability is new and material; and the veteran's 
claim for service connection for residuals of a low back 
injury, to include nerve damage and arthritis, is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim".)  
In view of the Board's favorable decision in regard to the 
issue of whether new and material evidence has been 
submitted, no assistance is necessary to assist the veteran 
in substantiating that aspect of his claim.

The evidence that was of record at the time of the RO's 
denial of service connection for a back disorder in November 
1980 may be briefly summarized.  The veteran's service 
medical records reflect considerable treatment during service 
for low and mid back pain.  X-rays were normal except for a 
finding of scoliosis.  The assessments included postural back 
pain and lumbosacral strain.  

On VA examination conducted in October 1953 the veteran gave 
a history of an in-service back injury, and complained of 
backaches if he stood too long or lifted anything heavy.  No 
musculoskeletal pathology was found on the examination.  VA 
clinical records reflected occasional treatment during the 
1970s and early 1980s for complaints of low back pain.  

The evidence associated with the claims folder since the 1980 
unappealed rating action denying service connection for a low 
back disorder includes VA clinical records that reflect 
occasional treatment for low back pain during the 1970s and 
1980s.  Lifting injuries to the low back in 1976 and 1985 
were reported.  

After a VA examination in October 1996 the diagnosis was 
degenerative spondylarthrosis of the lumbosacral spine with 
complaints of chronic low back pain.  Subsequent treatment 
for low back pain with radiculopathy due to disc disease and 
arthritis in the low back is indicated.  

During a hearing before a hearing officer at the RO the 
veteran denied having any back problems prior to his military 
service.  He said that he initially injured his back during 
training and then had frequent problems with his low back 
during service and ever since discharge.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113(West 2002): 38 
C.F.R. §§ 3.307, 3.309 (2004). Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The basis for the RO's November 1980 denial of service 
connection for a low back disorder was, that the veteran had 
not submitted new and material evidence to reopen the claim, 
and it was noted that the claim had previously been denied 
because no musculoskeletal pathology was found.  The notice 
of the 1980 decision advised the veteran that he needed 
evidence showing that a back disability was incurred in 
service.  

The evidence added to the record since the 1980 decision, 
includes clinical records showing a current musculoskeletal 
disability involving the back.  During the recent hearing the 
veteran testified, essentially, that he had had back pain 
ever since an injury to the low back during service.  In this 
case the veteran's hearing testimony regarding constant back 
pain since service is competent evidence of a continuity of 
symptomatology since service.  It is presumed to be credible.  
Justus, supra.  

This evidence is clearly new since it was not of record at 
the time of the 1980 RO decision denying service connection 
for a low back disorder, and is not cumulative of evidence 
that was of record at that time. Such evidence relates to the 
previously unestablished facts of a musculoskeletal 
disability related to service.  As such it has a reasonable 
possibility of substantiating the claim.

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the claim for service 
connection for a low back disorder.  Accordingly, that claim 
is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for residuals of low back injury, to include nerve 
damage and arthritis, is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

In this case the record shows an injury and back symptoms 
during service, the veteran's report of a continuity of 
symptomatology since an injury in service, and current 
findings of a low back disability.  A medical opinion is 
needed to determine whether the current disability is related 
to service.

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The veteran should be afforded 
orthopedic and neurologic examination(s) 
to determine the etiology of his current 
low back disability.  The claims folder 
must be made available to the 
examiner(s), who should note such review 
in the examination report(s) or in an 
addendum to the report(s). 

At the conclusion of examination(s) and 
after a review of the record, the 
examiner(s) should render an opinion, 
with rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current low 
back disability is the result of a 
disease or injury in service, including 
the back complaints noted in service. 

2.  The AMC or RO should re-adjudicate 
the claim on the merits, and if it 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to this Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


